UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4684



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS BURSTON, JR.,

                                              Defendant - Appellant.


                             No. 05-4692



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MUHAMMED MAHDEE ABDULLAH,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CR-04-371)


Submitted:   July 24, 2006                 Decided:   August 22, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina; H.
Gerald Beaver, Fayetteville, North Carolina, for Appellants. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Curtis Burston, Jr., and

Muhammed Mahdee Abdullah appeal their convictions and sentences.

After a jury trial, both Appellants were found guilty of conspiracy

to distribute and possess with intent to distribute more than 50

grams of cocaine base and 500 grams of cocaine, in violation of 21

U.S.C. § 846 (2000), and one count of distribution of a quantity of

cocaine, in violation of 21 U.S.C. § 841(a)(1)(2000).              Burston was

also convicted of one count of unlawful use of a communication

device, in violation of 21 U.S.C. § 843(b)(2000).                  Finding no

reversible error, we affirm.

           Both Appellants claim the district court erred in denying

the motion to suppress evidence seized pursuant to a search warrant

after the police conducted a protective sweep of the residence. In

considering the district court’s denial of a motion to suppress, we

review legal conclusions de novo, while reviewing factual findings

for clear error.         Ornelas v. United States, 517 U.S. 690, 699

(1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

Evidence is viewed in the light most favorable to the party who

prevailed in the district court. See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).       We find the district court did not

err in finding there was sufficient evidence for a reasonably

prudent   officer   to    believe   the   area   to   be   swept   harbors   an




                                    - 3 -
individual posing a danger to those on the arrest scene.                    Maryland

v. Buie, 494 U.S. 325, 334 (1990).

             Abdullah claims the evidence was insufficient to show he

conspired with Burston to possess and distribute cocaine base or

crack cocaine.         The Government concedes this issue but notes

Abdullah     does   not     challenge    the     jury     finding   that    he   was

responsible for 500 grams of cocaine powder.                 As a result of that

finding     and   because    Abdullah     was     subjected    to   an     increased

statutory sentence because of a prior felony drug conviction, his

maximum     statutory       sentence      is      still     life    imprisonment.

Accordingly, any error was harmless.

             Abdullah also claims the district court erred because he

was found to be a career offender.              Abdullah claims the error lies

in the fact that the two predicate convictions were consolidated at

sentencing and only one judgment was entered. Prior sentences

imposed in related cases are to be treated as one sentence for

purposes of U.S. Sentencing Guidelines Manual § 4B1.1 (2004).                    See

USSG   §§     4A1.2,      comment.      (n.3);      4B1.2,     comment.      (n.3).

Nevertheless, prior sentences are not considered related if they

were for offenses that were separated by an intervening arrest.

USSG § 4A1.2, comment. (n.3).

             According      to   the    Presentence       Investigation      Report

(“PSR”), Abdullah was arrested on January 12, 1993, for felony

possession with intent to sell and deliver cocaine.                 On April 10,


                                        - 4 -
1993, Abdullah attempted to kill another by firing a pistol.                   He

was charged with felony assault with a deadly weapon.                        In a

consolidated proceeding, Abdullah pled guilty to both charges and

was sentenced to five years’ imprisonment. At sentencing, Abdullah

did not object to the facts concerning the prior convictions.                  He

did not challenge the finding that the convictions were separated

by an intervening arrest.           Because Abdullah did not make an

affirmative    showing    as   to   why   the   facts    regarding    the     two

convictions    are   inaccurate,    the   court    was   free   to   adopt    the

findings.     United States v. Terry, 916 F.2d 157, 162 (4th Cir.

1990).

            Abdullah also claims the district court erred regarding

drug quantity and possession of a firearm. Both findings increased

his offense level.       We have reviewed the PSR and the testimony at

sentencing and find no error. United States v. Caplinger, 339 F.3d

226, 235-36 (4th Cir. 2003) (stating standard).

            Burston claims the district court erred in attributing a

prior felony conviction in the name of David Brown to him.             We find

the court’s decision was not in error.            We also find the district

court did not err in sentencing Burston on the basis of crack

cocaine.    The trial evidence supported this finding and the court

was not authorized to consider the sentencing disparity between

crack cocaine and cocaine powder.         United States v. Eura, 440 F.3d




                                    - 5 -
625, 632-33 (4th Cir. 2006), petition for cert. filed (No. 05-

11659) (June 20, 2006).

          Burston claims counsel was ineffective for failing to

challenge the sentence for crack cocaine.     Because we find the

issue without merit, counsel was not ineffective.     Burston also

challenges counsel’s failure to successfully challenge the use of

David Brown’s prior conviction.   Burston can only raise this issue

on appeal if he can show conclusively from the face of the record

counsel provided ineffective representation.     United States v.

James, 337 F.3d 387, 391 (4th Cir. 2003).   We find the record does

not conclusively demonstrate Burston’s counsel was ineffective.

This claim is better heard in a 28 U.S.C. § 2255 (2000) motion.

          Both Appellants filed motions to file pro se supplemental

briefs.   While we grant the motions, we find the issues raised in

the briefs are without merit.

          Accordingly, we affirm the convictions and sentences. We

also grant the motions to file pro se supplemental briefs.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 6 -